         Case 4:20-cv-01152-LPR Document 1 Filed 09/29/20 Page 1 of 10

                                                                                    u.foltm~~RT
                                                                                 EASTERN DISTRICT ARKANSAS
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS                             SEP 2 9 2020
                                WEST~R.b.. DIVISION
                                                                           JAMES W. M c C ~ , CLERK
EQUAL EMPLOYMENT OPPOR~~ )                                                 By:                        DEPCLE

COMMISSION,              )
                         )                                  ){: 20-~\/- II Sz.- LP!(
            Plaintiff,   )                                 CIVIL ACTION NO.
                         )
V.                       )                                 COMPLAINT
                         )
                         )                                JURY TRIAL DEMAND
DILLARD'S, INC,          )
                                                    This case assigned to District Judge ~1aAc>~~
              Defendant.                            and to Magistrate Judge   ~{~

                                NATURE OF THE ACTION

       This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil

Rights Act of 1991 to correct unlawful employment practices based on race and to provide

appropriate relief to Tanisha Erby, Metasebia Mesfine, Evelyn Akins, Janine Fryer, Terricia

Malone, Pauline Allbritton, Scheryl Walls, Wanda Jones, Winifred Morgan-Epps, and a class of

current and former African American employees who have been adversely affected by such

practices. As alleged with greater particularity below, the Commission alleges Dillard's, Inc.

(Defendant Employer) discriminated against Tanisha Erby, Metasebia Mesfine, Evelyn Akins,

Janine Fryer, Terricia Malone, Pauline Allbritton, Scheryl Walls, Wanda Jones, Winifred

Morgan-Epps, and a class of current and former African American employees by failing to

promote them into managerial and supervisory positions because of their race, Black.

       Defendant Employer also fails to recruit African American college students into its

Executive Development Program.




                                               1
            Case 4:20-cv-01152-LPR Document 1 Filed 09/29/20 Page 2 of 10



                                    JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343 and 1345. This action is authorized and instituted pursuant to §706(f)(l) and (3) of Title

VII of the Civil Rights Act of 1964 (Title VII), as amended, 42 U.S.C. §2000e-5(f)(l) and (3)

and 42 U.S.C. §2000e-2(a), and Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

      2.       The employment practices alleged unlawful were and are now being committed

within the jurisdiction of the United States District Court for the Eastern District of Arkansas,

Western Division.

                                            PARTIES

       3.      Plaintiff Equal Employment Opportunity Commission (Commission) is the

agency of the United States of America charged with the administration, interpretation, and

enforcement of Title VII and is expressly authorized to bring this action by §706(f)(l) and (3) of

Title VII, 42 U.S.C. §2000e-5(f)(l) and (3) and 42 U.S.C. §2000e-3(a).

       4.      Defendant Employer is a department store chain with approximately 330 stores in

28 states and is headquartered in Little Rock, Arkansas.

       5.      At all relevant times, Defendant Employer has continuously been a foreign for-

profit corporation doing business in the State of Arkansas and in other states across the nation

and has continuously had at least 15 employees.

       6.      At all relevant times, Defendant Employer has continuously been an employer

engaged in an industry affecting commerce within the meaning of Sections 701(b), (g) and (h) of

Title VII, 42 U.S.C. §§ 2000e(b), (g) and (h).




                                                  2
            Case 4:20-cv-01152-LPR Document 1 Filed 09/29/20 Page 3 of 10



                                  ADMINISTRATIVE PROCEDURES

       7.       More than thirty days prior to the institution of this lawsuit, Tanesha Erby,

Commissioner Chai Feldblum, Metasebia Mesfine, Evelyn Akins, Janine Fryer, Terricia Malone,

Pauline Allbritton, Scheryl Walls, Wanda Jones, Joyce Williams, and Winifred Morgan Epps

filed charges of discrimination with the Commission alleging violations of Title VII by

Defendant Employer.

       8.       On January 31, 2018, the Commission issued Defendant Employer a Letter of

Determination finding reasonable cause to believe Defendant Employer violated Title VII and

invited Defendant Employer to join with the Commission in informal methods of conciliation to

endeavor to eliminate the discriminatory practices and to provide appropriate relief.

       9.       The Commission engaged in numerous communications with Defendant

Employer to provide Defendant Employer with the opportunity to remedy the discriminatory

practices described in the Letters of Determination.

       10.      The Commission was unable to secure from Defendant Employer a conciliation

agreement acceptable to the Commission.

       11       On September 14, 2018, the Commission issued Defendant Employer Notices of

Failure of Conciliation.

       12.      All conditions precedent to the institution of this lawsuit have been fulfilled.

     STATEMENT OF CLAIMS OF LEAD CHARGING PARTY TANESHA ERBY

       13.      Since at least January 2011, Defendant Employer has engaged in unlawful

employment practices at its Park Plaza, Little Rock, Arkansas facility in violation of §703(a) of

Title VII, as amended, 42 U.S.C. §2000e-2(a).

       14.     The unlawful practices include, but are not limited to, Defendant Employer's

failure to promote Erby to a managerial or supervisory position because of her race, Black.
                                                  3
          Case 4:20-cv-01152-LPR Document 1 Filed 09/29/20 Page 4 of 10



                a.     Erby began her employment as a sales associate in October 2005 at

                       Defendant Employer's Park Plaza location in Little Rock, Arkansas.

                b.     In February 2011 Defendant Employer denied Erby a promotion to an

                       auditor position.

                c.     Defendant Employer never promoted Erby to a managerial or supervisory

                       position.

                d.     Defendant Employer fails to post job vacancies.

                e.     Defendant Employer does not have a written promotion policy.

                f.     Defendant Employer employs a "tap on the shoulder" approach to filling

                      vacant supervisory and managerial positions.

                g.     Erby resigned from her employment with Defendant Employer in March

                      2014.

        15.     The effect of the practices complained of in Paragraph 14 has been to deprive

Erby of equal employment opportunities and to otherwise adversely affect her employment

because of her race, Black.

        16.     The unlawful employment practices complained of in Paragraph 14 were

intentional.

        17.     The unlawful employment practices complained of in Paragraph 14 were done

with malice or with reckless indifference to the federally protected rights of Erby because of her

race, Black.

              STATEMENT OF CLAIMS OF THE OTHER CHARGING PARTIES

        18.     Since at least January 2011, Defendant Employer has engaged in unlawful

employment practices at facilities in, including but not limited to, Little Rock, Arkansas;

Montgomery, Alabama; St. Petersburg, Florida; Newman, Georgia; Cedar Hill, Texas; Biloxi,
                                                4
          Case 4:20-cv-01152-LPR Document 1 Filed 09/29/20 Page 5 of 10



Mississippi; North Little Rock, Arkansas; and Metairie, Louisiana, in violation of §703(a) of

Title VII, as amended, 42 U.S.C. §2000e-2(a).

        19.    The unlawful practices include, but are not limited to, Defendant Employer's

failure to promote Charging Parties to managerial or supervisory positions at its locations

because of their race, Black.

               a.      Some or all of the Charging Parties expressed interest to management of

                       their interest in promotional opportunities.

               b.      Defendant Employer does not have a written promotion policy.

               c.      Defendant Employer employs a ''tap on the shoulder" approach to fill

                       vacant supervisory and managerial positions.

               d.      Some or all of the Charging Parties complained to management that they

                       were denied promotional opportunities.

               e.      Some or all of the Charging Parties trained White employees whom

                       Defendant Employer promoted instead of Black employees.

                f      Defendant Employer fails to post job vacancies to managerial or

                       supervisory positions at any of its locations.

               g.      By failing to post job vacancies to managerial or supervisory positions,

                       Blacks continue to be grossly underrepresented in those positions.

        20.    The effect of the practices complained of in Paragraph 19 has been to deprive

Charging Parties of equal employment opportunities and to otherwise adversely affect their

employment because of their race, Black.

        21.    The unlawful employment practices complained of m Paragraph 19 were

intentional.



                                                 5
         Case 4:20-cv-01152-LPR Document 1 Filed 09/29/20 Page 6 of 10



       22.     The unlawful employment practices complained of in Paragraph 19 were done

with malice or with reckless indifference to the federally protected rights of Charging Parties

because of their race, Black.

                            CLAIMS OF THE CLASS MEMBERS

       23.     Since at least January 2011, Defendant Employer has engaged in unlawful

employment practices at various locations across the United States in violation of §703(a) of

Title VII, as amended, 42 U.S.C. §2000e-2(a).

       24.     The unlawful practices include, but are not limited to, Defendant Employer's

failure to promote a class of current and former Black employees because of their race, Black.

               a.     The class members were discovered during the                 Commission's

                       investigation of the charges filed by Tanisha Erby and the other Charging

                       Parties.

               b.      All the class members contacted to date allege Defendant Employer

                       passed them over for promotional opportunities to managerial and

                       supervisory positions because of their race, Black.

               c.      Defendant does not have a written promotion policy.

               d.      Defendant Employer employs a "tap on the shoulder" approach to fill

                       vacant supervisory and managerial positions.

               e.      Defendant Employer fails to post job vacancies to managerial or

                       supervisory positions at any of its locations.

               f.     By failing to post job vacancies to managerial or supervisory positions,

                       Blacks continue to be grossly underrepresented in those positions.




                                                 6
          Case 4:20-cv-01152-LPR Document 1 Filed 09/29/20 Page 7 of 10



        25.    The effect of the practices complained of in Paragraph 24 has been to deprive a

class of current and former African American employees of equal employment opportunities and

to otherwise adversely affect their employment because of their race, Black.

        26.    The unlawful employment practices complained of in Paragraph 24 were

intentional.

        27.    The unlawful employment practices complained ofin Paragraph 24 were done

with malice or with reckless indifference to the federally protected rights of the class of current

and former African American employees because of their race, Black.

                           LITTLE ROCK BUYERS PROGRAM CLAIMS

       28.     Since at least January 2011, Defendant Employer has engaged m unlawful

employment practices at various locations across the United States in violation of §703(a) of

Title VII, as amended, 42 U.S.C. §2000e-2(a).

       29.     The unlawful practices include, but are not limited to, Defendant Employer's

failure to recruit and place African American students into its Little Rock Buyers Program

because of their race, Black.

               a.      Defendant Employer recruits and places college students as paid interns

                       for its Little Rock Buyers Program.

               b.      Based on information and belief, the Little Rock Buyers Program

                       eventually leads to a managerial or supervisory position.

               c.      Since the beginning of the Little Rock Buyers Program, Defendant

                       Employer has recruited and placed approximately 41 interns at various

                       locations.

               d.      Forty of the recruits placed in the Little Rock Buyers Program are White.



                                                 7
            Case 4:20-cv-01152-LPR Document 1 Filed 09/29/20 Page 8 of 10



                e.     To date, Defendant Employer has placed only one Black into the Little

                       Rock Buyers Program.

        30.     The effect of the practices complained of in Paragraph 29 has been to deprive

African American college students of equal employment opportunities and to otherwise

adversely affect their employment because of their race, Black.

        31.     The unlawful employment practices complained of in Paragraph 29 were

intentional.

        32.    The unlawful employment practices complained of in Paragraph 29 were done

with malice or with reckless indifference to the federally protected rights of any African

American students who were denied hire into Defendant Employer's Little Rock Buyers

Program because of their race, Black.

                                    PRAYER FOR RELIEF

       Wherefore, the Commission respectfully requests that this Court:

       A.      Grant a permanent injunction enjoining Defendant Employer, its officers, agents,

servants, employees, attorneys, and all persons in active concert or participation with them, from

engaging in any employment practice which discriminates based on race, Black.

       B.      Grant a permanent injunction enjoining Defendant Employer, its officers, agents,

servants, employees, attorneys, and all persons in active concert or participation with them, from

engaging in retaliation and any other employment practice which discriminates against an

employee who has engaged in a protected activity under Title VII.

       C.      Order Defendant Employer to institute and carry out policies, practices, and

programs which provide equal employment opportunities for African Americans and which

eradicate the effects of its past and present unlawful employment practices.



                                                8
             Case 4:20-cv-01152-LPR Document 1 Filed 09/29/20 Page 9 of 10



        D.       Order Defendant Employer to make whole Tanisha Erby and other Charging

Parties by providing compensation for past and future pecuniary losses resulting from the

unlawful employment practices described above in amounts to be determined at trial.

        E.       Order Defendant Employer to make whole Tanisha Erby and other Charging

Parties by providing compensation for past and future nonpecuniary losses resulting from the

unlawful practices complained of above, including emotional pain, suffering, inconvenience, loss

of enjoyment of life, and humiliation in amounts to be determined at trial.

        F.      Order Defendant Employer to pay Tanisha Erby and other Charging Parties

punitive damages for its malicious and reckless conduct described above in amounts to be

determined at trial.

        G.      Order Defendant Employer to make whole a class of current and former

employees by providing compensation for past and future pecuniary losses resulting from the

unlawful employment practices described above in amounts to be determined at trial.

       H.       Order Defendant Employer to make whole a class of current and former

employees by providing compensation for past and future nonpecuniary losses resulting from the

unlawful practices complained of above, including emotional pain, suffering, inconvenience, loss

of enjoyment of life, and humiliation in amounts to be determined at trial.

       I.       Order Defendant Employer to pay a class of current and former employees

punitive damages for its malicious and reckless conduct described above in amounts to be

determined at trial.

       J.       Order Defendant Employer to recruit qualified African American students into its

Little Rock Buyers Program.

       K.       Order Defendant Employer to target historically black colleges for qualified

students for recruitment into its Little Rock Buyers Program.

                                                 9
                Case 4:20-cv-01152-LPR Document 1 Filed 09/29/20 Page 10 of 10
'

            L.      Grant such further relief as the Court deems necessary and proper in the public

    interest.

            M.      Award the Commission its costs of this action.

                                        JURY TRIAL DEMAND

            The Commission requests a jury trial on all questions of fact raised by its Complaint.


                                                 SHARON FAST GUSTAFSON
                                                 General Counsel

                                                 ROBERT A. CANINO
                                                 Acting Deputy General Counsel

                                                 GWENDOLYN YOUNG REAMS

                                                §."2EW~ 'e,-L /~
                                                 FA    A. WILLIAMS
                                                 Regional Attorney
                                                 T~~~eB        No.011730
                                                 \,~_&udt£-.
                                                 TIMOT           WNE
                                                 Supervisory Trial Attorney
                                                 Texas Bar No. 00793371

                                                 EQUAL EMPLOYMENT OPPORTUNITY
                                                 COMMISSION
                                                 Memphis District Office
                                                 1407 Union Avenue, Suite 901 ·
                                                 Memphis, TN 38104

                                                 (9~.t4r,/C-
                                                 p AMELA B. DIXON
                                                 Senior Trial Attorney
                                                 Arkansas Bar No. 95085

                                                 EQUAL EMPLOYMENT OPPORTUNITY
                                                 COMMISSION
                                                 Little Rock Area Office
                                                 820 Louisiana Street, Ste. 200
                                                 Little Rock, AR 72201
                                                 (501) 324-5065
                                                 pamela.dixon@eeoc.gov
                                                    10
